DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on p. 6 that “in the present application, a malfunction in the spacing of the rollers is recorded and evaluated via the actuators.” This does not appear to be what is claimed. Claim 1 merely recites that “disturbances” are detected, without any recitation of the particular type of disturbances that are detected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim appears to recite two separate actuating devices, one being an actuating device of the printing cylinder, the second being an actuating drive of a device. The examiner considers these two actuating drives to be two different components, because the device 
Further regarding claim 1, it is not clear how the contact pressure between the printing cylinder and an impression cylinder is controlled via the actuating drive of the device, and how the linear adjustment of the position of the printing cylinder is controlled via a spindle. Per the Specification, there is an actuating drive that causes the spindle to rotate, which in turn causes the carriage to which the printing cylinder is mounted to move in a lateral direction, perpendicular to the axis of the printing cylinder, to control the position of the printing cylinder, which in turn controls the contract pressure between the printing cylinder and an impression cylinder. However, as recited in claim 1, it appears that there are three separate devices performing the function of the two cooperating devices disclosed by Applicant – an actuating drive, a device, and a spindle.
Regarding claim 2, it is not clear which actuating drive is being referred to in line 2. Each recitation of an “actuating drive” in claim 1 explicitly recites which actuating drive is being referred to – the actuating drive of the printing cylinder, or the actuating drive of the device. Claim 2, however, lacks this specificity, which makes it unclear which actuating device Applicant is referring to.
Regarding claim 3, it is not clear which actuating drive is being referred to in line 1. Each recitation of an “actuating drive” in claim 1 explicitly recites which actuating drive is being referred to – the actuating drive of the printing cylinder, or the actuating drive of the device. Claim 3, however, lacks this specificity, which makes it unclear which actuating device Applicant is referring to.
Regarding claim 7, it is not clear what component is the third actuating drive, and which 
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over .
Regarding claim 1:
Weissbacher teaches a method of operating a rotary printing press, the method comprising:
during an operation of the printing press, detecting disturbances of a rotating printing cylinder by monitoring an actuating drive of the printing cylinder (“periodic disturbances of the movement (interfering torques) occur in practice. Examples of such interferences are, for example, a printing plate which is attached to one of the rolls and does not enclose the entire circumference of the roll, and also the printed motif which is applied to this printing plate,” ¶ 0005; “The speed can be measured either via a motor encoder MG.sub.A provided on the drive motor,” ¶ 0107; motor M.sub.B is an actuating motor because it actuates the rotational movement of roll element 2’, Fig. 9); and
when disturbances at the printing cylinder are detected via the actuating drive of the printing cylinder, changing a printing speed of the rotary printing press in order to reduce or eliminate the disturbances (“a speed correction method, which automatically compensates for deformation-related deviations of the peripheral velocity of the first roll element by an adaptation of the setpoint value for the velocity of the first roll element, and a retrospective method, which automatically compensates for deviations of the speed consistency of the first roil element within a revolution cycle by applying a correction signal determined from the curve of a control variable, in particular an actual velocity or an actual position of the roll element, in one or more preceding revolution cycle or cycles,” ¶ 0013).
Weissbacher does not teach an additional actuating drive of a device;

controlling, via a spindle, a linear adjustment of the position of the printing cylinder.
Van Der Meulen teaches a actuating drive of a device (servomotor 16a, Fig. 8);
controlling a contact pressure between the printing cylinder and an impression cylinder via the actuating drive of the device; and controlling, via a spindle, a linear adjustment of the position of the printing cylinder (servomotor 16a turns spindle 32a to control position of printing cylinder 3, and its pressure against other cylinders).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Weissbacher to include a servomotor and spindle for adjusting the position of the cylinders, because a servomotor advantageously provides precise and repeatable positioning, thereby allowing the plate cylinder to be precisely placed with the proper pressure against the impression cylinder, thereby resulting in an additional actuating drive of a device; controlling a contact pressure between the printing cylinder and another cylinder via the actuating drive of the device; and controlling, via a spindle, a linear adjustment of the position of the printing cylinder.
Regarding claim 2, the combination of Weissbacher and Van Der Meulen teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Weissbacher and Van Der Meulen also teaches which comprises, when disturbances at the printing cylinder are detected via the actuating drive, reducing the printing speed of the rotary printing press (Weissbacher: “The speed can be measured either via a motor encoder MG.sub.A provided on the drive motor,” ¶ 0107; motor M.sub.B is an actuating motor because it actuates the rotational movement of roll element 2’, Fig. 9; “a speed correction method, which automatically compensates 
Regarding claim 3, the combination of Weissbacher and Van Der Meulen teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Weissbacher and Van Der Meulen also teaches wherein the actuating drive is a rotary drive with a servomotor (Weissbacher: the combined motor MB with attached encoder MGB is a servomotor, Fig. 9).
Regarding claim 4, the combination of Weissbacher and Van Der Meulen teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Weissbacher and Van Der Meulen also teaches which comprises detecting the disturbances at a transducer of the servomotor (Weissbacher: “The speed can be measured either via a motor encoder MG.sub.A provided on the drive motor,” ¶ 0107).
Regarding claim 5, the combination of Weissbacher and Van Der Meulen teaches the invention of claim 4, as set forth in the rejection of claim 4 above. The combination of Weissbacher and Van Der Meulen also teaches wherein the transducer is an encoder providing output signals (Weissbacher: “The speed can be measured either via a motor encoder MG.sub.A provided on the drive motor,” ¶ 0107).
Regarding claim 6, the combination of Weissbacher and Van Der Meulen teaches the invention of claim 5, as set forth in the rejection of claim 5 above. The combination of Weissbacher 
Regarding claim 7, the combination of Weissbacher and Van Der Meulen teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Weissbacher and Van Der Meulen also teaches wherein the actuating drive is an actuating drive of a device for controlling a position of the printing cylinder (Weissbacher: motor MB controls the rotary position of printing cylinder 2’, Fig. 9).
Regarding claim 9, the combination of Weissbacher and Van Der Meulen teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Weissbacher and Van Der Meulen also teaches which comprises detecting further disturbances that are dependent on the printing speed of the rotary printing machine at an actuating drive of at least one further rotating cylinder and reducing the disturbances and the further disturbances by changing the printing speed of the rotary printing machine (Weissbacher: machine depicted in Fig. 9 is constantly rotating, thereby created further disturbance after further disturbance for as long as the machine operates).
Regarding claim 10, the combination of Weissbacher and Van Der Meulen teaches the invention of claim 9, as set forth in the rejection of claim 9 above. The combination of Weissbacher and Van Der Meulen also teaches which comprises decreasing or increasing the printing speed of the rotary printing machine until the disturbance and the further disturbance are reduced to below a predefined maximum disturbance threshold (Weissbacher: “a speed correction method, which 
Regarding claim 11, the combination of Weissbacher and Van Der Meulen teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Weissbacher and Van Der Meulen also teaches wherein the disturbances are dependent on a print image on a printing forme at the printing cylinder (Weissbacher: “the geometrical shape of the printing form surface defined by the printing motif can cause motif-excited vibrations,” ¶ 0008).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
15 February 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853